—Appeal from a judgment of Wayne County Court (Parenti, JJ, entered May 30, 2000, convicting defendant upon his plea of guilty of arson in the second degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of arson in the second degree *997(Penal Law § 150.15). Contrary to the contention of defendant, County Court properly refused to suppress his statements to the police. The record supports the court’s findings that defendant was not in custody before Miranda warnings were given (see People v Ludlow, 187 AD2d 936, 937, lv denied 81 NY2d 888) and that defendant, despite his intellectual and communicative limitations, knowingly, voluntarily and intelligently waived his Miranda rights and agreed to speak to the police (see People v Williams, 62 NY2d 285, 287; People v Thayer, 210 AD2d 977). Present—Pigott, Jr., P.J., Green, Hurlbutt, Scudder and Burns, JJ.